Case 2:17-cv-00222-MCA-MAH Document 92-4 Filed 09/17/20 Page 1 of 1 PagelD: 718

W5lellotuBear

Jonathan Mioduszewski <jonm@yellowbearcleaners.com>
\\ CLEANERS

 
 

Discovery Default - Notice of Motion to Sanction

Julio Gomez <jgomez@gomezllc.com> Wed, Mar 4, 2020 at 9:28 AM
To: Jonathan Mioduszewski <jonm@yellowbearcleaners.com>, "Joseph M. Shapiro" <jshapiro@middlebrooksshapiro.com>,
team <team@middlebrooksshapiro.com>

Mr. Mioduszewski,

specifically asked for “non-branded affiliates information” — aside from the fact that | am not sure what a “non-branded
affiliate” is. As you know, ShirtsNSkirts does not use the NEXT trademark: it only sends clothes to the NEXT plant for dry

cleaning; ShirtsNSkirts conducts business under its own trade name. Plaintiff categorically denies your accusation that it
has “been and still are in league to damage” you in any way,

Your February 22 letter did not provide or request any detailed information at all. It only asked Plaintiff to “forward any
details of the relationship with ShirtsNSkirts, including any documents, emails, or any other relevant form between your
client and Mr. Mastrola Jr.” Since Mr. Mastrola has never used the NEXT trademark we do not see how his sending
clothes to the NEXT plant for cleaning has any bearing on the issues in this case. Additionally, you served him with a
subpoena and you should move to enforce your subpoena. NEXT is not aiding Mr. Mastrola to evade service or

Even though it is not relevant, | will ask Plaintiff if it will produce “Emails, documents, Mailing location of Paul Mastrola Jr

or his official place of business, which we cannot find anywhere online.” As you requested in your email below: | will report
back on this later today.

Thank you.

Julio Gomez

GOMEZ ..

Artorney At Law

152 PATERSON Roap
FANWOOD, NJ 07023-1065
Te. 908.789.1080

Fax 908.789.1081
